DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
Applicant’s election without traverse of claims 1-29 in the reply filed on 11/12/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 16-18, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomundang (KR 102103278 B1).

Regarding claims 2, 17, and 23, Gomundang teaches a carton wherein the lid comprises a cover panel (123) foldably connected to the front panel (114) and extending at least partially from the front panel to the central panel to at least partially cover the front portion of the carrier (see Figures 1-4).
Regarding claims 3, 6, 18, and 21-22, Gomundang teaches a carton wherein the lid further comprises a cover flap (122/121) foldably connected to the side panel (113/111), and the cover panel at least partially overlaps the cover flap (see Fig. 3).  Examiner considers score lines to be cut lines.
Regarding claim 7, Gomundang teaches a carton further comprising a central wall, a handle wall (116) extending upwardly from the central wall, and a handle extending in the handle wall, wherein the central wall comprises at least the central panel (112).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomundang in view of Donnelly (US 2007/0194092 A1).
Regarding claims 4-5 and 19-20, Gomundang discloses the claimed invention except for the requisite locking tab and slot.  Donnelly teaches a disposable carry-out food container comprising a locking tab (38) foldably connected to a cover panel (20); and a locking slot (40) extending between a side flange (32) and a side wall (18).  Examiner considers scores to be cuts.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Gomundang’s carton to include a locking tab and slot on the respective overlapping cover panel and cover flaps in order to lock the cover panel in place (Donnelly; see Par. 0056).
Claims 9-15 and 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomundang in view of Dainippon (JP 2010265027 A).
Regarding claims 9-15, 24-27, and 29, Gomundang discloses the claimed invention except for folding features on a handle wall.  Dainippon teaches a carrier and blank for making comprising a central panel (12a/b) with a handle panel (10a/b) foldably attached (104) via perforated folds (Par. 0033).  Examiner considers perforated fold lines to 
Regarding claim 28, Gomundang, as modified above, teaches a carton wherein each of the back folding apertures is offset (Dainippon; 101 and 104; see Fig. 6) from the front folding apertures along a lateral direction of the blank.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734